DETAILED ACTION
RE: Bienvenue et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of Group I (claims 96, 100-102, 105, 110, 114, 127, 136, 148, 151, 175 and 178-179 and species of (a) a second scFv comprising CDRs of SEQ ID NOs: 2, 4, 6, 8, 10 and 12, the elected CDRs are comprised in a VH comprising SEQ ID NO:14, a VL comprising SEQ ID NO:16, and a scFv comprising SEQ ID NO:110, (b) a first scFv comprising CDRs of SEQ ID NOs: 30, 32, 34, 42, 10 and 36, the elected CDRs are comprised in a VH comprising SEQ ID NO:46, a VL comprising SEQ ID NO:48, and a scFv comprising SEQ ID NO:122, (c) the linker of SEQ ID NO:107 and (d) non-small cell lung cancer in the reply filed on 3/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 96, 100-102, 105, 110, 114, 127, 136, 148, 151, 175, 178-179, 186 and 188 are pending. Claims 186 and 188 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2021.
4.	Claims 96, 100-102, 105, 110, 114, 127, 136, 148, 151, 175 and 178-179 are under examination.
.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 5/8/2019 has been considered by the examiner.

Claim Objections
7.	Claims 114 and 127 are objected to as it is unclear to which antigen the first scFv domain binds.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 178 and 179 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Improper Markush Grouping Rejection
10.	Claims 114, 127, 136 and 148 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).
MPEP 2117 states “Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term “Markush claim” is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim.”. 
 A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be 
The Markush grouping of the claims is improper because the alternatives defined by the Markush grouping (i.e. first scFv binding domains comprising different 6 CDR sequences) are not disclosed in the specification or known in the art to be functionally equivalent and have a common use. Antibodies comprising different 6 CDRs are not functional equivalent because they bind to different epitopes. Furthermore, they do not share both a substantial structural feature and a common use that flows from the substantial structural feature. While the term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to antigen-binding function. The 6 CDRs are generally considered to be the region of contact between the antibody and the antigen
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

	
Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 114, 127, 136, 148 and 178 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

Claim 148 is drawn to the multispecific polypeptide of claim 96, wherein the polypeptide comprises an amino acid sequence comprising at least 80%, at least 85%, at least 90%, or at least 95% sequence identity to a sequence selected from the group consisting of SEQ ID NOs: 136, 138, 140, 142, 144, 146, 148, 150, 152, 154, 156, 172, and 174. A 5%, 10%, 15% or 20% of sequence difference allows amino acid changes (substitution, addition and/or deletion) in any region of the polypeptide including the 6 CDR regions of the first scFv because the 6 CDR sequences of the second scFv have been specifically defined in claim 96. 
Claim 178 encompasses a first binding domain (the 5T4-binding domain) defined solely by function of capable of binding 5T4 with a kD value of less than 50 nM. 
The specification discloses multiple scFv antibodies that bind 5T4, and each of the scFv antibodies comprises its unique 6 CDR sequences. The specification has not shown the broadly claimed scFv antibodies comprising mixed and matched 6 CDR sequences from different parental antibodies, or comprising mutations in a parental antibody are in fact capable of binding to 5T4 antigen.  
It is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, IDS 
Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, the members of the genus having the claimed function. There is no reason to expect that the disclosed antibodies are either representative of the genus, or that they would share a common structure (e.g. same six CDRs). For claim 178, there is no antibody structure recited that would be expected to provide the claimed function (binding to 5T4 with a kD value of less than 50 nM).  


	
Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claim(s) 96, 101, 105, 110, 151, 175 and 178-179 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dahlen et al. (US 2019/0169308, pub. date: 6/6/2019, effectively filed date: 4/22/2016).
The applied reference has a common applicant/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
Dahlen et al. teaches a bispecific antibody comprising a first binding domain that binds to CD137 (4-1BB) and a second binding domain that binds to 5T4, wherein both the first the second binding domains are scFv ([0260], [0262]), the bispecific antibody is in a scFv2-Fc format ([0262]), the Fc comprises a hinge region (Fig. 1), the first and second binding domain may be joined via a polypeptide linker such as GGGGSGGGGSGGGGS (SEQ ID NO:93) ([0082], [0083] and claim 14), the first binding domain comprises a VL of SEQ ID NO:35 and a VH of SEQ ID NO:33 ([0189]. The amino acid sequence of SEQ ID NO: 35 is 100% identical to instant SEQ ID NO:16, and comprises the CDR sequences of instant SEQ ID NOs: 8, 10 and 12 (see sequence alignment below). The amino acid sequence of SEQ ID NO: 33 is 100% identical to instant SEQ ID NO:28 and comprises the CDR sequences of instant SEQ ID NOs: 24, 4 and 6 (see sequence alignment below). The amino acid sequence of SEQ ID NO: 93 is 100% identical to instant SEQ ID NO:96 recited in claim 105.  Dahlen et al. teaches that the bispecific antibody comprises from the N-terminus to C-terminus, a first scFv, a hinge domain, an Fc domain and a second scFv ([0080], Fig 1). The scFv binds human 5T4 with a kD value of less than 50 nM (see Table 6). The bispecific antibody binds to extracellular domains of human 5T4 and human 4-1BB ([0113], [0146], Examples 1-3 and 9), the binding domains are humanized ([0031)].





    PNG
    media_image1.png
    711
    779
    media_image1.png
    Greyscale


Alignment of SEQ ID NO: 33 and instant SEQ ID NO:28:

    PNG
    media_image2.png
    312
    716
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 96, 100-102, 105, 110, 151, 175, 178 and 179 are rejected under 35 U.S.C. 103 as being obvious over Dahlen et al. (US 2019/0169308, pub. date: 6/6/2019, effectively filed date: 4/22/2016), in view of Chang et al. (US 2016/0340435A1, pub. date: 11/24/2016, effectively filed date at least 1/18/2016).
The applied reference has a common applicant/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Dahlen do not teach that the bispecific antibody comprises from amino-terminus to carboxyl-terminus, (i) the first scFv domain, (ii) a binding domain linker, and (iii) the second scFv domain, or  (i) the second scFv domain, (ii) a hinge region, (iii) an immunoglobulin constant region, (iv) a binding domain linker, and (v) the first scFv domain.
Chang et al. teaches a bispecific antibody comprising from amino-terminus to carboxyl-terminus, scFv1-hinge-CH2-CH3-flexible linker-scFv2 ([0124]) or scFv2-hinge-CH2-CH3-flexible linker-scFv1 ([0104], [0105] and Fig.1A and 1B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a multispecific antibody comprising from amino-terminus to carboxyl-terminus, scFv1-hinge-CH2-CH3-flexible linker-ScFv2, or scFv2-hinge-CH2-CH3-flexible linker-scFv1, wherein the scFv1 binds to 5T4 and scFv2 binds to 4-1BB in view of Dahlen and Chang et al. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Dahlen teaches a multispecific antibody comprising from amino-terminus to carboxyl-terminus, scFv2-hinge-CH2-CH3-ScFv1 ([0124]), and Chang et al. teaches a bispecific antibody comprising from amino-terminus to carboxyl-terminus, scFv1-hinge-CH2-CH3-flexible linker-scFv2 ([0124]) or scFv2-hinge-CH2-CH3-flexible linker-scFv1 ([0104], [0105] and Fig.1A and 1B). Switching the positions of scFv1 and scFv2 and adding a flexible linker between CH3 and scFv1 (or scFv2) would have yielded predictable results in view of Chang.
Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


18.	Claims 96, 100-102, 105, 110, 114, 127, 136, 148, 151, 175 and 178-179 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,239,949. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 of U.S. Patent No. 10/239,949 disclose a multispecific polypeptide comprising a first single chain variable fragment (scFv) domain and a second scFv domain linked together by a binding domain linker and an immunoglobulin Fc domain, wherein the immunoglobulin Fc domain comprises a hinge region and an immunoglobulin constant region;  wherein the multispecific polypeptide is capable of forming a homodimer by association with a second identical multispecific polypeptide;  
wherein the first scFv domain specifically binds to human 5T4 and comprises: (i) an immunoglobulin heavy chain variable region comprising a heavy chain complementarity determining region (HCDR)-1 amino acid sequence of SEQ ID NO: 30, an HCDR2 amino acid sequence of SEQ ID NO: 32, and an HCDR3 amino acid 
wherein the second scFv domain specifically binds to human 4-1BB and comprises: (i) an immunoglobulin heavy chain variable region comprising an HCDR1 amino acid sequence of SEQ ID NO: 2, an HCDR2 amino acid sequence of SEQ ID NO: 4, and an HCDR3 amino acid sequence of the SEQ ID NO: 6;  and (ii) an immunoglobulin light chain variable region comprising an LCDR1 amino acid sequence of SEQ ID NO: 8, an LCDR2 amino acid sequence of SEQ ID NO: 10, and an LCDR3 amino acid sequence of SEQ ID NO: 12.
Claims 1-20 of U.S. Patent No. 10/239,949 further disclose that the multispecific polypeptide comprises, from amino-terminus to carboxyl-terminus: (i) the first scFv domain, (ii) the hinge region, (iii) the immunoglobulin constant region, (iv) the binding domain linker, and (v) the second scFv domain,
the first scFv domain comprises the immunoglobulin heavy chain variable region of SEQ ID NO: 38 and the immunoglobulin light chain variable region of SEQ ID NO: 44. 
 the first scFv domain comprises the immunoglobulin heavy chain variable region of SEQ ID NO: 46 and the immunoglobulin light chain variable region of SEQ ID NO:48. 
 the second scFv domain comprises the immunoglobulin heavy chain variable region of SEQ ID NO: 14 and the immunoglobulin light chain variable region of SEQ ID NO: 16,

 the polypeptide comprises SEQ ID NO: 172, or 174 
the first scFv domain comprises SEQ ID NO: 122 and the second scFv domain comprises SEQ ID NO: 110,
wherein binding of the multispecific polypeptide to an effector cell results in increased effector cell activation, increased effector cell proliferation, or wherein binding of the multispecific polypeptide to an effector cell and a 5T4-expressing cell results in enhanced effector cell-dependent lysis of the 5T4-expressing cell. 
 The instant application is a continuation application of U.S. Patent No. 10,239,949, the amino acid sequences of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 30, 32, 34, 42, 10, 36, 14, 16, 46, 48, 122, 110, 172 and 174  are 100% identical to instant SEQ ID NOs: 2, 4, 6, 8, 10, 12, 30, 32, 34, 42, 10, 36, 14, 16, 46, 48, 122, 110, 172 and 174, respectively. Therefore, claims 1-20 of U.S. Patent No. 10/239,949 disclose every limitation of instant claims. 

19.	Claims 96, 100-102, 105, 110, 114, 127, 136, 148, 151, 175 and 178-179 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 201-226 of copending Application No. 16/632,144 (reference application), in view of Chang et al. (US2016/0340435A1, pub. date: 11/24/2016, effectively filed date at least 1/18/2016).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

wherein the first and second scFv domains are linked together by a binding domain linker or a binding domain linker and an immunoglobulin Fc domain, wherein the immunoglobulin Fe domain comprises a hinge region and an immunoglobulin constant region; and wherein the first scFv domain specifically binds to human 5T4 and comprises: (i) an immunoglobulin heavy chain variable region comprising an HCDR1 amino acid sequence selected from the group consisting of SEQ ID NOs: 30, 52, 60, an HCDR2 amino acid sequence selected from the group consisting of SEQ ID NOs: 32 and 62, and an HCDR3 amino acid sequence of SEQ ID NO: 34; and (ii) an immunoglobulin light chain variable region comprising an LCDR1 amino acid sequence selected from the group consisting of SEQ ID NOs: 8, 42, 54, an LCDR2 amino acid sequence of SEQ ID NO: 10, and an LCDR3 amino acid sequence of SEQ ID NO: 36, and 
wherein the second scFv domain specifically binds to 4-1BB-binding domain and comprises: (i) an immunoglobulin heavy chain variable region (VH) comprising HCDR 1, HCDR2, and HCDR3, and (ii) an immunoglobulin light chain variable region (VL) comprising LCDRI, LCDR2, and LCDR3, wherein: (a) the HCDR1 comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 2, 18, 24; (b) the HCDR2 comprises an amino acid sequence of SEQ ID NO: 4; (c) the HCDR3 comprises an amino acid sequence of SEQ ID NO: 6; (d) the LCDR1 comprises an 
The claims are further limited wherein the 5T4-binding domain comprises a heavy chain variable region comprising SEQ ID NOs: 38, 46, 56 or 64, and a light chain variable region comprising SEQ ID NOs: 40, 44, 48, 50 and 58, the first scFv comprises SEQ ID NOs: 118, 120, 122, 124, 126, 128, 130, 132, 134, or 170,
wherein the 4-1BB-binding domain comprises a heavy chain variable region comprising SEQ ID NOs: 14, 20 or 26, and a light chain variable region comprising SEQ ID NOs: 16 or 22, the second scFv comprises SEQ ID NO: 110, 112, 114, and 116.
The amino acid sequences of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 30, 32, 34, 42, 10, 36, 14, 16, 46, 48, 110, and 122 are 100% identical to instant SEQ ID NOs: 2, 4, 6, 8, 10, 12, 30, 32, 34, 42, 10, 36, 14, 16, 46, 48, 110 and 122, respectively. 
The claims of reference application do not teach that the bispecific antibody comprises from amino-terminus to carboxyl-terminus, (i) the second scFv domain, (ii) a binding domain linker, and (iii) the first scFv domain, or  (i) the first scFv domain, (ii) a hinge region, (iii) an immunoglobulin constant region, (iv) a binding domain linker, and (v) the second scFv domain.
Chang et al. teaches a bispecific antibody comprising from amino-terminus to carboxyl-terminus, scFv1-hinge-CH2-CH3-flexible linker-scFv2 ([0124]) or scFv2-hinge-CH2-CH3-flexible linker-scFv1 ([0104], [0105] and Fig.1A and 1B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a multispecific antibody comprising from amino-terminus to carboxyl-terminus, scFv1-hinge-CH2-CH3-flexible 

20.	Claims 96, 100-102, 105, 110, 151, 175, 178 and 179 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 11, 13, 16, 19, 20, 29, 32, 39, 42, 46-48, 60, 76, 77, 81, and 89-96 of copending Application No. 16/094,127 (reference application), in view of Chang et al. (US2016/0340435A1, pub. date: 11/24/2016, effectively filed date at least 1/18/2016).
Claims 1, 2, 4, 11, 13, 16, 19, 20, 29, 32, 39, 42, 46-48, 60, 76, 77, 81, and 89-96 of copending Application No. 16/094,127 (reference application) disclose a bispecific  polypeptide comprising a first scFv domain and a second scFv domain, 
wherein the first and second scFv domains are linked together by a polypeptide linker or an immunoglobulin Fc domain, wherein the second scFv domain specifically binds to human 5T4 and 
the first scFv domain specifically binds to CD137 (4-1BB) and comprises: (i) an immunoglobulin heavy chain variable region (VH) comprising SEQ ID NO:33 and an immunoglobulin light chain variable region (VL) comprising SEQ ID NO: 35 (claim 
The claims of reference application do not teach that the bispecific antibody comprises from amino-terminus to carboxyl-terminus, (i) the second scFv domain, (ii) a binding domain linker, and (iii) the first scFv domain, or  (i) the first scFv domain, (ii) a hinge region, (iii) an immunoglobulin constant region, (iv) a binding domain linker, and (v) the second scFv domain.
Chang et al. teaches a bispecific antibody comprising from amino-terminus to carboxyl-terminus, scFv1-hinge-CH2-CH3-flexible linker-scFv2 ([0124]) or scFv2-hinge-CH2-CH3-flexible linker-scFv1 ([0104], [0105] and Fig.1A and 1B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a multispecific antibody comprising from amino-terminus to carboxyl-terminus, scFv1-hinge-CH2-CH3-flexible linker-ScFv2, or scFv2-hinge-CH2-CH3-flexible linker-scFv1, wherein the scFv1 binds to 5T4 and scFv2 binds to 4-1BB in view of the claims of the reference application and Chang et al. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Chang et al. teaches a bispecific antibody comprising from amino-terminus to carboxyl-terminus, scFv1-hinge-CH2-CH3-flexible linker-scFv2 ([0124]) or scFv2-hinge-CH2-CH3-flexible linker-scFv1 ([0104], [0105] and Fig.1A and 1B). Switching the positions of scFv1 and scFv2, and adding a flexible linker 

Conclusion
21.	No claims are allowed.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HONG SANG/Primary Examiner, Art Unit 1643